DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4 recites “an inner region”, for which it cannot be determined if a new inner region was intended over the inner region recited in line 3. It is assumed that applicant intended that line 4 should recite “the inner region” for purposes of examination.
	Claim 3, line 3 recites “and a locking piston”, for which it cannot be determined if a new locking piston over the one recited in line 2 is required. It is assumed that applicant intended that line 3 refer to the locking piston of line 2 for purposes of examination.
	Claims 4-6 depend from claim 3, and thus are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-10, 14, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young US3967647.
	Regarding claim 1, Young teaches a downhole tool (Figure 2a-2b) positionable within a wellbore 11, the downhole tool comprising:
a tubing string 128 positionable downhole in the wellbore and having an outer surface (the outside surface of 128) that defines an inner region (the bore of 128) and an outer region (the area outside of 128) of the tubing string;
a release latch 47 (wherein valve cage 47 holds the ball valve 60 in the open or closed position, thus is considered the claimed release latch) positioned within an inner 
a primary piston 152 positioned within the inner region of the tubing string and coupled to a spring 84 to exert a force in a first direction (wherein spring 84 provides an upward directed force, which is interpreted to be the first direction, and actuation of piston 152 is downwards. It is assumed that the claim language intends that the spring exerts the force in the first direction, rather than the primary piston exerting the force in the first direction), the primary piston being movable a predetermined amount (the distance downwards that 152 can travel before the shoulder holding 155 reaches 186) in a second direction (downwards) to move the release latch from the restrained position (figure 2b) to the released position (figure 6, where the ball valve is open) in response to an application of a predetermined amount of pressure over a predetermined amount of time from a surface of the well bore (Column 6: 59-67 recites actuating the lower valve 46 which shifts 47 down, from hydraulic operation of sleeve piston 141, in which such pressure is necessarily a predetermined amount as the claim does not specify what this amount should be, and a predetermined amount of time, as the claim does not specify what this length of time should be).
Regarding claim 2, the second direction is opposite the first direction (wherein the second direction is upwards, and the first direction is downwards).
Regarding claim 3, a locking piston 141 coupled to a second spring 147 (coupled via engagement of 142 to 148); and a locking mechanism 148 positioned (radially) between the primary piston 152 and the locking piston 141 for preventing movement of 

    PNG
    media_image1.png
    535
    632
    media_image1.png
    Greyscale

Figure A: annotated selection of Figure 2a
Regarding claim 7, the spring coupled to the primary piston has a spring force selected to prevent the primary piston from moving the predetermined amount in the 
Regarding claim 8, Young teaches an actuation assembly (Figure 2a-2b) positionable within a wellbore (as shown in Figure 1), the actuation assembly comprising:
a primary piston 152 coupled to a first spring 84 (via 171, 172, 49, 47 and 86) and positionable in a first position (Figure 2a-b) in which the primary piston is coupled (by being positioned as shown in Figure 2a) for restraining the release latch from actuating a ball valve mechanism 60;
a locking piston 141 coupled to a second spring 147 (as described above); and
a locking mechanism 148 positioned (radially) between the primary piston and the locking piston; 
wherein the locking mechanism is moveable between (i) a restrained position for preventing the primary piston from moving a predetermined amount in a first direction in response to an application of pressure from a surface of the wellbore that is greater than a predetermined amount of pressure (as shown in Figure 2a, and as described above) and (ii) an unrestrained position (wherein piston 141, drive nut 142, 148, and springs 146 and 147 are compressed, as described in Column 6: 59-67).

Regarding claim 10, the first spring coupled to the primary piston has a spring force selected to permit the piston to move the predetermined amount in the first direction in response to the application of pressure from the surface of the wellbore
that is within the predetermined pressure range for a predetermined period of time (wherein the claims do not specify the pressure range limits, nor the time period limits, therefore, any application of pressure range and time limits required to actuate the primary piston are considered to provide required predetermined period of time and pressure range).
Regarding claims 14 and 15, the first spring has a spring force selected to compress the first spring a predetermined amount in response to an application of pressure from the surface of the wellbore that falls within a predetermined pressure range for uncoupling (wherein line B is pressurized to apply upward force to piston head 118, the release latch 47 is considered to be uncoupled from the primary piston due to the release of collet heads 174 from recess 175 to release control unit 25 as described in Column 10:8-19)  the release latch from the primary piston (wherein the spring force necessarily provides the claimed prevention, since any pressure sufficient to overcome the spring force of 84 can be considered the predetermined amount of pressure. Pressure below this would also thus necessarily prevent the primary piston from moving, since the pressure has not overcome the spring force of spring 84. The spring 
Regarding claim 17, Young teaches a method of actuating a tool (Figure 2a-2b) positioned downhole in a wellbore (Figure 1: 11), the method comprising:
applying a pressure from a surface of the wellbore (via control line A) to the tool downhole;
moving a primary piston 152 a predetermined amount (the distance shown in the gap 185 in Figure 2a) in response to the pressure being ·within a predetermined pressure range (wherein the pressure range can be selected to be any pressure sufficient to provide the described pressure in Column 7: 41-44); and
releasing a latch 47 (wherein the downward movement of 47 is considered releasing, since 47 is permitted to move downwardly) coupled to a ball valve mechanism 60 in response to the primary piston moving the predetermined amount for actuating the ball valve mechanism (wherein piston 152 move downwards as described in Column 7: 57-68). 
Regarding claim 18, the pressure from the surface is maintained for a predetermined amount of time (wherein the predetermined amount of time can be any selected amount of time sufficient to actuate the ball valve 60).
Regarding claim 19, moving a locking mechanism 148 in a first direction (downward) in response to the primary piston moving the predetermined amount.
Regarding claim 20, the locking mechanism 148 is positionable in a restrained position for preventing the primary piston from moving the predetermined amount (wherein 148 prevents movement of 152 downward by engagement of the inward .
Allowable Subject Matter
Claims 11-13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed latch with a surface that engages a surface of the locking mechanism in response to the application of pressure that is greater than the predetermined amount of pressure is not taught by Young. Modification would not be obvious, since that would drastically change how Young works, and would require impermissible hindsight reasoning to achieve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akkerman US4542792 teaches a method and apparatus for ball valve 112 actuation with a main piston 128 and collet expanding piston 164 acting on a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	
/CRH/
2/12/2022